Citation Nr: 1451345	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder to include a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a July 2010 Board hearing.  A transcript of that hearing is of record.  During his hearing, the Veteran mentioned that while in service he was treated for an upper respiratory infection as well as sinus disorders.  Accordingly, the issue of service connection for sinusitis has been broadened to include the Veteran's claimed symptoms. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This case was remanded by the Board for further development in January 2012.  With regards to the issue of entitlement to service connection for a right wrist condition, service connection was granted in a January 2013 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has reviewed and included therein relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA electronic folders.  


FINDING OF FACT

A chronic respiratory disability to include a sinus disorder is not shown by the record to be related to the appellant's active duty service.




CONCLUSION OF LAW

A respiratory disability to include a sinus disorder was not incurred or aggravated by active service.  38 USCA §§ 1110, 5103, 5103A (West 2002 & Supp 2013); 38  C.F.R §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.



Analysis 

The Veteran appeals the denial of entitlement to service connection for a respiratory disability to include a sinus disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

As the preponderance of the evidence of record is against the claim, the Board denies the appeal.  In this regard, service treatment records reveal that the Veteran complained of sneezing, nasal congestion and sore throat for four days in 2001.  The assessment was an upper respiratory infection.  

In May 2002, he presented with a complaint of throat irritation for two months.  The assessment was probable gastroesophageal reflux disease.  The Veteran was also seen in September 2002 for dry and congested feelings in his throat.  The assessment was probable gastroesophageal reflux disease versus paroxysmal nocturnal dyspnea.  At the appellant's separation examination, however, the Veteran's lungs and chest were found to be normal.  The Veteran also denied nose trouble, shortness of breath, wheezing, breathing problems, sinusitis, cough and/or chronic or frequent colds.  

While the Veteran reports symptoms since 1999 or 2000 a review of the record discloses that objective evidence of a chronic respiratory disability is not shown until years post service.  To that end, when examined in September 2008 there was no showing of sinusitis and/or bacterial rhinitis.  X-ray examination showed normal sinuses.  The law provides that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran currently does show evidence of having a respiratory disorder, e.g., a diagnosis of mild restrictive disease was offered in March 2012.  Again, however, both this disorder and all other respiratory disorders shown postservice are not supported by medical evidence attributing any current pathology to service, or to any symptoms shown inservice.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disability to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, a January 2011 VA examiner determined that he could not make a determination without resorting to speculation about the etiology of the Veteran's disability because rhinitis and nasal congestion were likely due genetic or body immunity.  

In January 2013, a VA examiner opined that the Veteran's respiratory disability to include chronic sinusitis, mild restrictive lung disease and non allergic rhinitis were less likely as not (less than 50/50 probability) caused by or a result of service.  According to the VA examiner, the Veteran had a single evaluation for sneezing, congestion and sore throat diagnosed as an upper respiratory infection in service which was an acute self-limited minor illness.  While he had several evaluations for mucous and a sensation in his throat while on active duty, the examiner noted that there is no indication by examination or by diagnosis of sinusitis or rhinitis in any of the service treatment records just gastroesophageal reflux disease.  The examiner stated that there is no indication of pulmonary disease while on active duty.  

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to offer an opinion on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent and competent evidence to the contrary.  

In sum, the most probative evidence of record is against showing that any respiratory disability is related to the Veteran's service.  Hence, entitlement to service connection for the claim is denied.  

In making this decision the Board finds that the Veteran is competent to report nasal congestion, coughs and other respiratory symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's respiratory disability falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  Hence, any lay opinion offered regarding the etiology of any currently diagnosed respiratory disorder is not competent evidence.  Accordingly, the claim is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The appeal is denied.


ORDER

Entitlement to service connection for a respiratory disorder to include a sinus disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


